Citation Nr: 1201438	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-14 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for an acquired psychiatric disorder, to include major depressive disorder and personality disorder. 

2.  Whether new and material evidence has been received to reopen a claim of service connection for duodenal ulcer disease. 


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to May 1981.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a January 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied reopening the claims of service connection for an acquired psychiatric disorder and duodenal ulcer disease.  

Although the RO framed the issue on appeal as entitlement to service connection for major depression previously diagnosed as a personality disorder, a review of the record indicates that the Veteran was also diagnosed with an schizophreniform disorder with paranoid traits.  Recent case law mandates that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Given the holding in Clemons, the Board has recharacterized the issue of entitlement to service connection for major depression previously diagnosed as a personality disorder to the broader issue of entitlement of service connection for an acquired psychiatric disability, as is reflected on the cover page.  See Kowalski v. Nicholson, 19 Vet. App. 171, 180 (2005), Sondel v. Brown, 6 Vet. App. 218, 220 (1994); Fanning v. Brown, 4 Vet. App. 225, 228-29 (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision).

The issues of entitlement to service connection for an acquired psychiatric disorder and whether new and material evidence has been received to reopen a claim of service connection for a duodenal ulcer disease are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was previously denied in a September 1982 RO rating decision.  The Veteran was notified of that decision, but did not file a notice of disagreement.

2.  The evidence associated with the claims file subsequent to the September 1982 rating decision relates to an unestablished fact necessary to substantiate the claim of service connection for an acquired psychiatric disorder and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The September 1982 rating decision that denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).  

2.  Evidence received since the final September 1982 determination wherein the RO denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, is new and material, and the Veteran's claim for that benefit is reopened.  38 U.S.C.A. §§ 5103, 5103A, 5104, 5107, 5108, 7105 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.104(a), 3.156, 3.159, 20.1103 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

In light of the favorable disposition, a discussion as to whether VA's duties to notify and assist the appellant have been satisfied is not required.  The Board finds that no further notification or assistance is necessary, and deciding the appeal at this time is not prejudicial to the Veteran.

II. New and Material Evidence

The Veteran seeks service connection for an acquired psychiatric disorder.  The RO originally denied the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder in a decision dated September 1982.  The Veteran did not appeal the decision and as such, it is final.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.1103. 

The submission of "new and material" evidence is a jurisdictional prerequisite to the Board's review of such an attempt to reopen a claim.  Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed.Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issue.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

Initially, it is noted that the evidence to be reviewed for sufficiency to reopen a claim is the evidence submitted since the most recent final denial of the claim on any basis.  Evans v. Brown, 9 Vet.App. 271 (1996).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).  Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  The VA may then proceed to the merits of the claim on the basis of all of the evidence of record.

The Veteran's claim of entitlement to service connection for an acquired psychiatric disorder was initially denied in a September 1982 rating decision.  At the time of the decision, the evidence of record consisted of the Veteran's service treatment records, and VA outpatient treatment and hospital records.  Subsequently, VA outpatient treatment records, private medical records, a Decision Review Officer hearing transcript, a VA examination report, and personal statements by the Veteran have been associated with the claims file. 

The claim was denied as there was, among other things, no evidence of a current diagnosis of an acquired psychiatric condition.  The evidence submitted subsequent to the September 1982 decision is new, in that it was not previously of record and is also material.  Presumed credible, the additional evidence received since the September 1982 decision suggests that the Veteran has a current diagnosis of an acquired psychiatric disorder, to include major depressive disorder.  Additionally, the Veteran testified and reported at the July 2010 VA examination that he has consistently suffered from an acquired psychiatric disorder since discharge from service, and has sought treatment for this condition since that time.  Kent v. Nicholson, 20 Vet.App. 1, 10 (2006) (finding that "the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied"). 

Therefore, the evidence submitted since the final September 1982 decision relates to an unestablished fact necessary to substantiate the claim, and raises a reasonable possibility of substantiating the claim.  Accordingly, the Board finds that the claim of service connection for an acquired psychiatric disorder is reopened.


ORDER

New and material evidence having been submitted, the claim of service connection for an acquired psychiatric disorder, is reopened.  To this extent and to this extent only, the appeal is granted.


REMAND

The claim of service connection for an acquired psychiatric disorder was reopened above.  A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of service connection for an acquired psychiatric disorder  and whether new and material evidence has been received to reopen a claim of service connection for a duodenal ulcer disease.

A. An Acquired Psychiatric Disorder

Initially, the Board notes that service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131 (West 2002).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  See 38 C.F.R. § 3.303(b) (2011).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Id. Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

The Veteran was afforded a VA examination in July 2010.  The examiner discussed a September 1981 report that noted a diagnosis of schizopathic personality disorder.  The report also noted that the Veteran looked quite depressed depending upon religion and his interpersonal relationship with his parents to exert inner control.  Additionally, the examiner noted a July 1981 record that stated that the Veteran had depressive symptoms.  Furthermore, the record noted a diagnosis of severe adjustment to adulthood with anxiety, depression, and psychophysiological disturbances related to severe stressors while in service.  The Veteran also reported a suicide attempt by an overdose of medications in May 1981 and had an admission to the San Juan VAMC.  Moreover, the Veteran stated that he had sleep difficulties and described an inability to get sleep every day of a severe intensity since he was hospitalized in 1982.  Additionally, he noted that he was subjected to abuse while in the Army.  Upon examination, the VA examiner diagnosed the Veteran with major depressive disorder, recurrent, moderate to severe.  However, the examiner failed to give an etiology opinion as to the Veteran's acquired psychiatric disorder.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (stating that once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

Without further clarification, the Board is without medical expertise to determine the onset and/or etiology of the Veteran's acquired psychiatric disorder. Godfrey v. Brown, 7 Vet. App. 398 (1995); Traut v. Brown, 6 Vet. App. 495 (1994); Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Therefore, another VA examination should be obtained.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board also notes that, generally, under 38 C.F.R. § 3.303(c) (2011), congenital or developmental disorders are not diseases or injuries for the purpose of VA disability compensation.  The only possible exception is if there is evidence of additional disability due to aggravation during service of the congenital disease, but not defect, by superimposed disease or injury.  VAOPGCPREC 82-90; Monroe v. Brown, 4 Vet. App. 513, 514-15 (1993); Carpenter v. Brown, 8 Vet. App. 240, 245 (1995); VAOPGCPREC 67-90; and VAOPGCPREC 11-99.

Additionally, a remand is also necessary to obtain any outstanding VA and private medical records.  At a July 2009 hearing, the Veteran reported that he was receiving medical treatment for his acquired psychiatric condition from a private physician and the VA.  However, no subsequent private and VA medical records associated with that disability have yet been associated with the claims folder.  Because it appears that there may be outstanding private and VA medical records that may contain information pertinent to his claim, those records are relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) (2009); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Lastly, the claims file contains multiple medical records that are in Spanish and have yet to be translated into English, to include the June 1981, July 1982, July 2007, and July 2008 psychiatric evaluations, and the September 2008 prescriptions.   These documents have been marked in the claims file.  These record pertain to the Veteran's condition that is currently on appeal, and is relevant in determining whether the Veteran's current psychiatric disability is related to his active duty service, and should be considered in evaluating the merits of his appeal.

B. Duodenal Ulcer Disease

Additionally, the Board notes that certain chronic diseases, including peptic ulcers, may be presumed to have been incurred during service if manifested to a compensable degree within one year of separation from active military service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In July 1971, two months after the Veteran was discharged from active duty, a VA hospital summary report noted a diagnosis of peptic ulcer disease for the Veteran.  Subsequently, in an October 1983 rating decision, the Veteran was denied service connection for duodenal ulcer disease because the available records did not show that he received treatment for his condition during service nor was it recorded in the report of his examination at the time of his discharge.

The Board notes that the evidence of record, with sufficient particularity, has raised a claim of clear and unmistakable error (CUE) with the October 17, 1983 rating decision that denied the Veteran's claim of service connection for duodenal ulcer disease.  Generally, the Board would refer this matter to the agency of original jurisdiction (AOJ) for consideration in the first instance.  Here, however, the adjudication of the CUE claim may impact the claim of service connection for duodenal ulcer disease presently within the Board's jurisdiction.  Thus, the Board finds that the CUE claim must be remanded to the AOJ for initial consideration because it is inextricably intertwined with the Veteran's claim of service connection for duodenal ulcer disease.  See Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc) (explaining that claims are inextricably intertwined where the adjudication of one claim could have a significant impact on the adjudication of another claim).

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any of the Veteran's outstanding VA treatment records.  Additionally, the AMC/RO should contact the Veteran and request that he provide a completed release form (VA Form 21-4142) authorizing VA to request copies of any treatment records from any private medical providers, who have treated him for his claimed conditions.  

After the Veteran has signed the appropriate releases, those records not already associated with the claims file, should be obtained and associated therewith.  All attempts to procure any outstanding treatment records should be documented in the claims file.  If the AMC cannot obtain records identified by the Veteran, a notation to that effect should be included in the claims file and the Veteran and his representative should be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2) The RO/AMC should obtain translations, from Spanish to English, of the June 1981, July 1982, July 2007, and July 2008 psychiatric evaluations, and the September 2008 prescriptions, for use in the adjudication of the appeal.  In addition, please review  any new evidence submitted for documents that may also require translation.

3) After the foregoing has been completed, the AMC should schedule the Veteran to undergo an appropriate VA psychiatric examination.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted.

The examiner should diagnose any psychiatric disorder found to be present.  

(1) If a personality disorder is diagnosed:

A. The examiner should indicate whether the Veteran's personality disorder is a congenital defect or disease. 

B. If the Veteran's personality disorder is a congenital disease, the examiner should indicate whether it was aggravated (increased in severity beyond normal progression) by a superimposed disease or injury during the Veteran's period of active duty.    

(2) For any acquired psychiatric disorder diagnosed:

A. The examiner should provide an opinion as to whether it is at least as likely as not that any current acquired psychiatric disorder,  to include major depressive disorder, had its onset during active service or is related to any in-service disease, event, or injury.  

B. In doing so, the examiner should consider and discuss the Veteran's service treatment records, the September and July 1981 reports (refer above for specific symptoms and diagnoses documented), VA treatment records, private treatment records,  the July 2010 VA examination report, the Veteran's lay statements, and any other relevant information.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4) The AMC should adjudicate the claim for CUE (with the October 1983 RO decision) in the first instance and provide the Veteran with an appropriate rating action. 

5) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should readjudicate the Veteran's claims of service connection for duodenal ulcer disease (if in order, dependent on the outcome of the CUE claim, discussed above) and an acquired psychiatric disorder.  If the claims remain denied, the AMC should then provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


